                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  CHARLES F. WYATT,                               )
                                                  )        Case No. 2:20-cv-111
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Cynthia R. Wyrick
  BLOUNTVILLE, TN, et al.,                        )
                                                  )
         Defendants.                              )
                                                  )
                                                  )


                                              ORDER



        On June 4, 2020, Plaintiff Charles Wyatt filed this pro se action as well as a motion to

 proceed in forma pauperis (Docs. 1, 2). On August 12, 2020, United States Magistrate Judge

 Cynthia R. Wyrick filed a report and recommendation (Doc. 9). In her report and

 recommendation, Magistrate Judge Wyrick noted that Plaintiff failed to timely comply with the

 Court’s order to provide more information so that it could determine whether he qualifies to

 proceed in forma pauperis. (Id. at 2.) Based on Plaintiff’s failure to provide to this information,

 Magistrate Judge Wyrick recommended assessing the full amount of filing fees and denying

 Plaintiff’s motion to proceed in forma pauperis. (Id.) Magistrate Judge Wyrick further

 recommended that, if Plaintiff failed to pay the required filing fees and associated costs, the case

 be dismissed without prejudice for failure to prosecute. (Id.)




Case 2:20-cv-00111-TRM-CRW Document 10 Filed 08/31/20 Page 1 of 2 PageID #: 34
         Plaintiff has not filed objections to Magistrate Judge Wyrick’s report and

 recommendation and has not paid any filing fees or associated costs.1 Nevertheless, the Court

 has conducted a review of the report and recommendation, as well as the record, and agrees with

 Magistrate Judge Wyrick’s well-reasoned conclusions. Accordingly, the Court ACCEPTS and

 ADOPTS the report and recommendation (Doc. 9) pursuant to 28 U.S.C. § 636(b)(1), DENIES

 Plaintiff’s motion to proceed in forma pauperis (Doc. 1), and ORDERS that the action be

 DISMISSED WITHOUT PREJUDICE for failure to prosecute.

        AN APPROPRIATE JUDGMENT WILL ENTER.


                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




 1
   Magistrate Judge Wyrick specifically advised Plaintiff that he had 14 days in which to object to
 the report and recommendation and that failure to do so would waive her right to appeal. (Doc. 8,
 at 4); see also Fed. R. Civ. P. 72(b)(2); Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that
 “[i]t does not appear that Congress intended to require district court review of a magistrate’s
 factual or legal conclusions, under a de novo or any other standard, when neither party objects to
 those findings”). Even taking into account the three additional days for service provided by Fed.
 R. Civ. P. 6(d), the period in which Plaintiff could timely file any objections has now expired.


                                    2
Case 2:20-cv-00111-TRM-CRW Document 10 Filed 08/31/20 Page 2 of 2 PageID #: 35
